FILED
                              NOT FOR PUBLICATION                           OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BARTOLO VALERIO-ESTRADA;                          No. 08-71043
TERESA DIAZ BENITEZ; GUILLERMO
VALERIO DIAZ,                                     Agency Nos. A095-190-481
                                                              A095-190-257
               Petitioners,                                   A078-112-579

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Bartolo Valerio-Estrada, Teresa Diaz Benitez, and Guillermo Valerio Diaz,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law, including

whether a state conviction is a removable offense. Banuelos-Ayon v. Holder, 611

F.3d 1080, 1082 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      The agency correctly determined that Valerio-Estrada’s criminal conviction

for corporal injury to his spouse renders him ineligible for cancellation of removal.

See 8 U.S.C. §§ 1229b(b)(1)(C), 1227a(2)(E); Banuelos-Ayon, 611 F.3d at 1083 (a

conviction under California Penal Code § 273.5(a) constitutes a categorical crime

of violence under 18 U.S.C. § 16(a)).

      The agency also correctly determined Diaz-Benitez is ineligible for

cancellation of removal because she currently lacks any qualifying relatives.

8 U.S.C. § 1229b(b)(1)(D).

      We lack jurisdiction to review the agency’s determination that Teresa failed

to show extreme hardship to a qualifying relative. See Mendez-Castro v. Mukasey,

552 F.3d 975, 978 (9th Cir. 2009). In addition, we lack jurisdiction over

petitioners’ contentions that the BIA failed to consider the evidence or the

cumulative impact of their hardship evidence because they are not supported by the




                                          2                                     08-71043
record and do not amount to a colorable constitutional claims. See Mendez-Castro,

552 F.3d at 980 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  08-71043